DETAILED ACTION
Response to Amendment
	The reply filed on 10 March 2022 has been entered. Claims 1 and 2 have been amended and new claims 7-9 have been added. Claims 1-3 and 6-9 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	In reference to claims 1-3 and 6-9, the recitation of “the muffler device comprises a path in which the exhaust gas flows from the tail pipe hole to the inflow hole of the catalyst device” found in lines 16-17 of claim 1 is unclear. This recitation is inconsistent with what is disclosed in Fig. 4 and par. 0023 of the specification as originally filed, which describes the path as flowing from the inflow hole of the catalyst device to the tail pipe. It is unclear if the limitation should be interpreted using its plain meaning or if the lack of clarity can be owed to an error in the claim drafting and the claim should be interpreted in a way consistent with the specification. An interview was held with David E. Spaw on 17 March 2022 (see attached interview summary) and for purposes 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 0816648 B1 to Kreutmair et al. (Kreutmair) in view of JP 2016/160914 A to Tomiyuki et al. (Tomiyuki). English machine translations (previously provided) were relied upon for the basis of this rejection.
In reference to claim 1, Kreutmair discloses a muffler device of a portable generator (“of a portable generator” is interpreted as intended use, comprising a casing (8, Fig. 1) disposed vertically (absent an absolute datum, directions are arbitrary), wherein end covers (6, 7) provided on a top and a bottom of the casing are each formed in a substantially trapezoidal shape (see Fig. 2, given the ordinary definition of “a quadrilateral with only one pair of parallel sides”), the end covers are formed of a top cover (6) provided at an upper portion (again, “upper” is arbitrary) of the casing, and an undercover (7) provided at a lower (arbitrary) portion of the casing, and an exhaust pipe (9) and a tail pipe (portion of 10 outside of housing) are connected to the surface of the top cover, and the muffler device comprising a catalyst device (18) in an inside of the casing, wherein a diffuser pipe (10 is formed with perforations 20) is disposed between a connection portion of the top cover to the exhaust pipe and a placement 
In reference to claim 2, the modified Kreutmair teaches the muffler device according to claim 1, wherein the catalyst device is disposed such that a longitudinal direction of the catalyst device is in a vertical direction (again, direction is arbitrary; however, see Fig. 1).
s 3, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified Kreutmair as applied to claims 1 and 2 above, and further in view of US 2015/0114750 A1 to Yoshida (Yoshida).
In reference to claims 3, 6 and 7, the modified Kreutmair teaches the muffler device according to claims 1 and 2, wherein the diffuser pipe extends over a substantially entire region in an up-down direction of the casing (the phrase “entire region” is arbitrarily defined as the length of chamber 14; see Fig. 1), but fails to explicitly teach a spark arrester. However, Yoshida discloses a similar muffler including an arrester (51, Fig. 5) disposed in a connection portion of the diffuser pipe (41) to the tail pipe (52) and the diffuser pipe (41) includes a connection pipe connected to the tail pipe hole and the arrester is disposed inside of the connection pipe (see Fig. 5). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrester disclosed by Yoshida into the muffler of the modified Kreutmair. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as an arrester has the known function of advantageously preventing the emissions of flammable debris from the exhaust.
Response to Arguments
Applicant's arguments filed 10 March 2022 have been fully considered but they are not persuasive. Applicant’s arguments are based on an error in the claims and do not apply to the interpretation of claim 1 that is used in this office action.
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
17 March 2022